EXHIBIT 10.2
(CYTRX CORPORATION LOGO) [v42963v4296301.gif]
July 28, 2008
RXi Pharmaceuticals Corporation
One Innovation Drive
Worcester, Massachusetts 01605
     Re: Amendment to Contribution Agreement
Gentlemen:
     This letter will serve to amend in certain respects set forth below the
Contribution Agreement, dated April 30, 2007 (the “Contribution Agreement”),
between RXi Pharmaceuticals Corporation (“RXi”) and CytRx Corporation (“CytRx”).
Unless otherwise defined herein, capitalized terms used in this letter,
including Exhibit A hereto, shall have the meanings ascribed to them in the
Contribution Agreement.
     In accordance with Section 7 of the Contribution Agreement, the
Contribution Agreement is hereby amended as follows:
     1. Preemptive Rights. Exhibit A to the Contribution Agreement is hereby
amended and restated in its entirety to read as set forth in Exhibit A to this
letter.
     2. No Other Effect. Except as set forth in this letter, including Exhibit A
hereto, the Contribution Agreement shall remain in full force and effect.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



RXi Corporation
July 28, 2008
Page 2
If the foregoing correctly states the parties’ agreement, please acknowledge the
same by signing and returning a copy of this letter.

            Very truly yours,
      /s/ Steven A. Kriegsman       Steven A. Kriegsman      President and Chief
Executive Officer
CytRx Corporation     

AGREED AND ACCEPTED: Dated July 28, 2008

              /s/ Tod Woolf         Tod Woolf, Ph.D.       President
RXi Pharmaceuticals Corporation       

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Terms
REGISTRATION RIGHTS TERMS
SECTION 1. Definitions. As used in this Exhibit, the following terms shall have
the following meanings:
          (a) The term “1934 Act” means the Securities Exchange Act of 1934, as
amended.
          (b) The term “Common Stock” means the RXi’s Common Stock, $.0001 par
value per share.
          (c) The term “CytRx” means CytRx Corporation and its permitted
successors and assigns under Section 12.
          (d) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement.
          (e) The term “Registrable Shares” means the Common Stock issued to
CytRx pursuant to the Contribution Agreement between RXi and CytRx dated as of
January 8, 2007 and the Contribution Agreement between RXi and CytRx dated as of
April 30, 2007 (including the shares issued to CytRx in September 2007 as
reimbursement for expenses pursuant to such agreement) and any Common Stock
issued as a dividend or other distribution with respect to, or in exchange or in
replacement of, such Common Stock.
          (f) The term “Rule 144” means Rule 144 promulgated under the
Securities Act.
          (g) The term “SEC” means the Securities and Exchange Commission.
          (h) The term “Securities Act” means the Securities Act of 1933, as
amended.
SECTION 2. Request for Registration. If at any time after the Common Stock is
registered under the 1934 Act, RXi shall receive a written request (specifying
that it is being made pursuant to this Section 2 from CytRx that RXi file a
registration statement under the Securities Act, or a similar document pursuant
to any other statute then in effect corresponding to the Securities Act,
covering the registration of Registrable Shares the expected price to the public
of which equals or exceeds $1,000,000 (based on the market price or fair value
on the date of such request), then RXi shall promptly use its best efforts to
cause all Registrable Shares that CytRx has requested be registered to be
registered under the Securities Act on Form S-1 or any other available form.

A-1



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, (i) RXi shall not be obligated to effect a
registration pursuant to this Section 2 during the period starting with the date
sixty (60) days prior to RXi’s estimated date of filing of, and ending on a date
six (6) months following the effective date of, a registration statement
pertaining to an underwritten public offering of securities for the account of
RXi, provided that RXi is actively employing in good faith its best efforts to
cause such registration statement to become effective and that RXi’s estimate of
the date of filing such registration statement is made in good faith; (ii) RXi
shall not be obligated to effect a registration pursuant to this Section 2
within six (6) months after the effective date of a prior registration under
this Section 2 (or three (3) months where, due to the requirements of the SEC or
other factors beyond CytRx’s control, such prior registration included less than
all of the Registrable Shares that CytRx requested to be included therein); and
(iii) if RXi shall furnish to CytRx a certificate signed by the President of RXi
stating that in the good faith judgment of the Board of Directors it would be
seriously detrimental to RXi or its shareholders for a registration statement to
be filed in the near future, then RXi’s obligation to use its best efforts to
file a registration statement shall be deferred for a period not to exceed
ninety (90) days; provided, however, that RXi shall not be permitted to so defer
its obligation more than once in any 12-month period.
     RXi shall not be obligated to effect more than three registrations on
behalf of CytRx pursuant to this Section 2. In order to count as a registration
under this Section 2, the registration statement relating to such registration
must have included Registrable Shares and must have been ordered or declared
effective by the SEC.
SECTION 3. RXi Registration. If at any time RXi proposes to register any of its
Common Stock under the Securities Act in connection with the public offering of
such securities for its own account or for the accounts of shareholders other
than CytRx, solely for cash on a form that would also permit the registration of
the Registrable Shares, RXi shall, each such time, promptly give CytRx written
notice of such determination. Upon the written request of CytRx given within
thirty (30) days after giving of any such notice by RXi, RXi shall, subject to
the limitations set forth in Section 8, use its best efforts to cause to be
registered under the Securities Act all of the Registrable Shares that CytRx has
requested be registered; provided, that RXi shall have the right to postpone or
withdraw any registration statement relating to an offering in which CytRx is
eligible to participate under this Section 3 without any liability or obligation
to CytRx under this Section 3.
SECTION 4. Obligations of RXi. Whenever required under Section 2, Section 3 or
Section 11 to use its best efforts to effect the registration of any Registrable
Shares, RXi shall, as expeditiously as reasonably possible:
          (a) Prepare and file with the SEC a registration statement with
respect to such Registrable Shares and use its best efforts to cause such
registration statement to become effective, and, upon the request of CytRx, keep
such registration statement effective for a period of up to one (1) year or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided, however, that (i) such one (1) year period shall be
extended for a period of time equal to the period CytRx refrains from selling
any securities included in such registration at the request of an underwriter of
Common Stock (or other securities) of RXi; and (ii) in the case of any
registration of Registrable Shares on Form S-3 which are intended to be offered
on a continuous or delayed basis, subject to compliance with applicable SEC
rules, such one (1) year period shall be extended for up to ninety (90) days, if
necessary, to keep the registration statement effective until all such
Registrable Shares are sold.

A-2



--------------------------------------------------------------------------------



 



          (b) Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.
          (c) Furnish to CytRx such numbers of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of such Registrable Shares owned by it.
          (d) Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably appropriate for the
distribution of the securities covered by the registration statement, provided
that RXi shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions, and further provided that (anything in this
Exhibit to the contrary notwithstanding with respect to the bearing of expenses)
if any jurisdiction in which the securities shall be qualified shall require
that expenses incurred in connection with the qualification of the securities in
that jurisdiction be borne by shareholders, then such expenses shall be payable
by CytRx to the extent required by such jurisdiction.
          (e) Provide a transfer agent for the Common Stock no later than the
effective date of the first registration of any Registrable Shares.
          (f) Otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC.
          (g) Use its best efforts either (i) to cause all such Registrable
Shares to be listed on a national securities exchange (if such securities are
not already so listed) and on each additional national securities exchange on
which similar securities issued by RXi are then listed, if the listing of such
securities is then permitted under the rules of such exchange, or (ii) to secure
designation of all such Registrable Shares as a Nasdaq “national market system
security” within the meaning of Rule 11Aa2-1 of the SEC or, failing that, to
secure listing on Nasdaq for such Registrable Shares and, without limiting the
generality of the foregoing, to arrange for at least two (2) market makers to
register as such with respect to Registrable Shares with the National
Association of Securities Dealers.
          (h) Enter into such customary agreements (including an underwriting
agreement in customary form) and take such other actions as CytRx shall
reasonably request in order to expedite or facilitate the disposition of such
Registrable Shares.
          (i) Make available for inspection by CytRx, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by CytRx or
any such underwriter, all pertinent financial and other records and pertinent
corporate documents and properties of RXi, and cause all of RXi’s officers,
directors and employees to supply all information reasonably requested by CytRx,
underwriter, attorney, accountant or agent in connection with such registration
statement.

A-3



--------------------------------------------------------------------------------



 



          (j) Use every reasonable effort to prevent the issuance of any stop
order suspending the effectiveness of such registration statement or of any
order preventing or suspending the use of any preliminary prospectus and, if any
such order is issued, to obtain the lifting thereof at the earliest reasonable
time.
          (k) Make such representations and warranties to CytRx and the
underwriters as are customarily made by issuers to selling stockholders and
underwriters, as the case may be, in primary underwritten public offerings.
SECTION 5. Furnish Information. It shall be a condition precedent to the
obligations of RXi to take any action pursuant to this Exhibit with respect to
the registration of any CytRx’s Registrable Shares that CytRx shall take such
actions and furnish to RXi such information regarding itself, the Registrable
Shares held by it, and the intended method of disposition of such securities, as
RXi shall reasonably request and as shall be required in connection with any
registration, qualification or compliance referred to in this agreement,
including, without limitation (i) in connection with an underwritten offering,
enter into an appropriate underwriting agreement containing terms and provisions
then customary in agreements of that nature, (ii) enter into such custody
agreements, powers of attorney and related documents at such time and on such
terms and conditions as may then be customarily required in connection with such
offering and (iii) distribute the Registrable Shares only in accordance with and
in the manner of the distribution contemplated by the applicable registration
statement and prospectus. In addition, CytRx shall promptly notify RXi of any
request by the Commission or any state securities commission or agency for
additional information or for such registration statement or prospectus to be
amended or supplemented.
SECTION 6. Expenses of Demand Registration. All expenses incurred in connection
with any registration pursuant to Section 2 or Section 11 (excluding
underwriters’ discounts and commissions), including, without limitation, all
registration and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for RXi, and the reasonable fees and disbursements of
one special counsel for CytRx, shall be borne by RXi whether or not the
registration statement to which such registration expenses relate becomes
effective; provided, however, that RXi shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 2 if the
registration request is subsequently withdrawn at the request of CytRx (in which
case CytRx shall bear such expenses), unless CytRx agrees to forfeit its right
to demand registrations pursuant to Section 2.
SECTION 7. RXi Registration Expenses. All expenses (excluding underwriters’
discounts and commissions) incurred in connection with any registration pursuant
to Section 3, including, without limitation, any additional registration and
qualification fees and any additional fees and disbursements of counsel to RXi
that result from the inclusion of securities held by CytRx in such registration
and the reasonable fees and disbursements of one special counsel for CytRx,
shall be borne by RXi whether or not the registration statement to which such
registration expenses relate becomes effective.

A-4



--------------------------------------------------------------------------------



 



SECTION 8. Underwriting Requirements.
          (a)

  (i)   In connection with any offering under Section 3 involving an
underwriting of shares being issued by RXi, RXi shall not be required to include
any Registrable Shares in such underwriting unless CytRx accepts the terms of
the underwriting as agreed upon between RXi and the underwriters selected by it,
and then only in such quantity (subject to the minimum Registrable Shares to be
included as provided in subsection (ii) below) as will not, in the reasonable
opinion of the underwriters, jeopardize the success of the offering by RXi.    
(ii)   If the total amount of securities (which for the purposes of this
subsection (ii) refers only to securities owned directly by CytRx Corporation
and none of its transferees, successors or assigns) that CytRx requests to be
included in an underwritten offering under Section 3 exceeds the amount of
securities that the underwriters reasonably believe compatible with the success
of the offering, RXi may exclude from such registration and underwriting such
Registrable Shares, provided that RXi shall only be permitted to exclude such
Registrable Shares that exceed fifteen (15) percent of the total shares included
in such registration and underwriting.

          (b) With respect to any underwriting of shares to be registered under
Section 2 or Section 11, CytRx shall have the right to designate the managing
underwriter or underwriters, subject to the consent of RXi. In connection with
any underwritings of shares to be registered under Section 3, RXi shall have the
right to designate the managing underwriter or underwriters. In any such case,
such consent of RXi or CytRx shall not be unreasonably withheld or delayed.
SECTION 9. Delay of Registration. CytRx shall not have any right to take any
action to restrain, enjoin, or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Exhibit.
SECTION 10. Indemnification. In the event any Registrable Shares are included in
a registration statement under this Exhibit:
          (a) To the extent permitted by law, in connection with any
Registration in which Registrable Shares are included, RXi will indemnify and
hold harmless CytRx and its officers, directors and stockholders, legal counsel
and accountants for CytRx, any underwriter (as defined in the Securities Act)
for CytRx and each person, if any, who controls CytRx or underwriter within the
meaning of the Securities Act or the 1934 Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based on (i) any
untrue or alleged untrue statement of any material fact contained in such
registration statement, including, without limitation, any prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading or
(iii) any violation by RXi of any rule or regulation promulgated under the
Securities Act applicable to RXi and relating to action or inaction required of
RXi in connection with any such registration; and will promptly reimburse CytRx,
and any underwriter, controlling person or other aforementioned person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such

A-5



--------------------------------------------------------------------------------



 



loss, claim, damage, liability, or action, provided, however, that the indemnity
agreement contained in this Section 10(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of RXi (which consent shall not be
unreasonably withheld or delayed) nor shall RXi be liable to CytRx, or any
underwriter, controlling person or other aforementioned person in any such case
for any such loss, claim, damage, liability or action to the extent that it
(i) arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus, or amendments
or supplements thereto, in reliance upon and in conformity with written
information furnished to RXi expressly for use in connection with such
registration by or on behalf of CytRx, or any underwriter, controlling person or
other aforementioned person, (ii) is caused by the failure of CytRx to deliver a
copy of the final prospectus relating to such Registrable Shares, as then
amended or supplemented, in connection with a purchase, if RXi had previously
furnished copies thereof to CytRx or (iii) is caused by CytRx’s disposition of
Registrable Shares during any period during which CytRx is obligated to
discontinue any disposition of Registrable Shares under Section 13.
          (b) To the extent permitted by law, CytRx will indemnify and hold
harmless RXi, each of its directors, each of its officers who has signed the
registration statement, each person, if any, who controls RXi within the meaning
of the Securities Act, and any underwriter (within the meaning of the Securities
Act) for RXi against any losses, claims, damages or liabilities to which RXi or
any such director, officer, controlling person or underwriter may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in such registration statement, including any prospectus or final
prospectus contained therein or any amendments or supplements thereto or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information relating to and furnished to RXi
by CytRx expressly for use in connection with such registration; and will
promptly reimburse RXi or any such director, officer, controlling person or
underwriter for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 10(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of CytRx (which consent shall not be unreasonably withheld or
delayed) and provided further that CytRx shall not have any liability under this
Section 10(b) in excess of the net proceeds actually received by CytRx in the
relevant public offering.
          (c) Promptly after receipt by an indemnified party under this
Section 10 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 10, notify the indemnifying party in writing of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel

A-6



--------------------------------------------------------------------------------



 



mutually satisfactory to the parties. The failure to notify an indemnifying
party promptly of the commencement of any such action, if prejudicial to his
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 10, but the omission so to
notify the indemnifying party will not relieve him of any liability that he may
have to any indemnified party otherwise than under this Section 10.
          (d) If the indemnification provided for in this Section 10 is required
by its terms but is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party under Section 10(a) or
Section 10(b) in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein in such proportion
as is appropriate to reflect the relative fault of RXi and CytRx in connection
with the statements or omissions described in such Section 10(a) or Section
10(b) which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative fault of
RXi and CytRx shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by RXi
or CytRx and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in this Section 10, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in Section 10(c) with respect to
notice of commencement of any action shall apply if a claim for contribution is
to be made under this Section 10(d); provided, however, that no additional
notice shall be required with respect to any action for which notice has been
given under subsection Section 10(c) for purposes of indemnification. RXi and
CytRx agree that it would not be just and equitable if contribution pursuant to
this Section 10 were determined solely by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this
Section 10(d), CytRx shall not be required to contribute an amount in excess of
the net proceeds actually received by CytRx in the relevant public offering. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
SECTION 11. Registrations on Form S-3.
          (a) If (i) RXi shall receive a written request (specifying that it is
being made pursuant to this Section 11) from CytRx that RXi file a registration
statement on Form S-3 (or any successor form to Form S-3 regardless of its
designation) for a public offering of Registrable Shares the reasonably
anticipated aggregate price to the public of which would equal or exceed
$1,000,000, and (ii) RXi is a registrant entitled to use Form S-3 (or any
successor form to Form S-3) to register such shares, then RXi shall use its best
efforts to cause all Registrable Shares that CytRx has requested be registered
to be registered on Form S-3 (or any successor form to Form S-3).

A-7



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, (i) RXi shall not be obligated to
effect a registration pursuant to this Section 11 during the period starting
with the date sixty (60) days prior to RXi’s estimated date of filing of, and
ending on a date six (6) months following the effective date of, a registration
statement pertaining to an underwritten public offering of securities for the
account of RXi, provided that RXi is actively employing in good faith its best
efforts to cause such registration statement to become effective and that RXi’s
estimate of the date of filing such registration statement is made in good
faith; (ii) RXi shall not be obligated to effect a registration pursuant to this
Section 11 within six (6) months after the effective date of a prior
registration under this Section 11 (or three (3) months where, due to the
requirements of the SEC or other factors beyond CytRx’s control, such prior
registration included less than all of the Registrable Shares that CytRx
requested to be included therein); and (iii) if RXi shall furnish to CytRx a
certificate signed by the President of RXi stating that in the good faith
judgment of the Board of Directors it would be seriously detrimental to RXi or
its shareholders for a registration statement to be filed in the near future,
then RXi’s obligation to use its best efforts to file a registration statement
shall be deferred for a period not to exceed ninety (90) days; provided,
however, that RXi shall not be permitted to so defer its obligation more than
once in any 12-month period.
          (c) CytRx’s rights to registration under this Section 11 are in
addition to, and not in lieu of, their rights to registration under Section 2
and Section 3 of this Exhibit.
SECTION 12. Transfer of Registration Rights.
          (a) The registration rights and obligations of CytRx under this
Exhibit with respect to any Registrable Shares may be transferred or assigned to
any acquirer of all or substantially all of the assets or outstanding shares of
stock of CytRx or any entity that merges with or into CytRx.
          (b) The registration rights and obligations under Sections 2 and 11
hereof may be transferred or assigned to one or more transferees of Registrable
Shares (while also being retained by CytRx); provided that RXi shall not be
obligated to effect more than three registrations under Section 2 on behalf of
CytRx and those transferees.
          (c) The registration rights and obligations under Section 3 hereof may
be transferred or assigned to any transferee of 0.5% or more of the Registrable
Shares at any time.
SECTION 13. Future Events. If CytRx is, at the time participating in a
Registration, RXi will notify CytRx of the occurrence of any of the following
events of which RXi is actually aware, and when so notified, CytRx will
immediately discontinue any disposition of Registrable Shares until notified by
RXi that such event is no longer applicable:
          (a) the issuance by the Commission or any state securities commission
or agency of any stop order suspending the effectiveness of the registration
statement or the initiation of any proceedings for that purpose (in which case
RXi will make reasonable efforts to obtain the withdrawal of any such order or
the cessation of any such proceedings); or

A-8



--------------------------------------------------------------------------------



 



          (b) the existence of any fact which makes untrue any material
statement made in the registration statement or prospectus or any document
incorporated therein by reference or which requires the making of any changes in
the registration statement or prospectus or any document incorporated therein by
reference in order to make the statements therein not misleading (in which case
RXi will make reasonable efforts to amend the applicable document to correct the
deficiency).

A-9